Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 1 of 46




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

  Civil Action No. 19-cv-03713-PAB-STV

  J.L., an individual,

         Plaintiff,

  v.

  BEST WESTERN INTERNATIONAL, INC.,
  HYATT CORPORATION,
  WYNDHAM HOTELS AND RESORTS, INC., and
  MARRIOTT INTERNATIONAL, INC.

         Defendants.


                                            ORDER


         This matter is before the Court on motions to dismiss plaintiff’s first amended

  complaint, Docket No. 65, filed by Wyndham Hotels and Resorts, Inc. (“Wyndham”)

  [Docket No. 69], Marriott International, Inc. (“Marriott”) [Docket No. 70], Select Hotels

  Group, LLC1 (“Hyatt”) [Docket No. 72], and Best W estern International, Inc. (“Best

  Western”) [Docket No. 71]. Plaintiff responded to each of these motions. Docket Nos.

  75, 73, 77, 74, respectively. Defendants replied. Docket Nos. 84, 83, 81, 82,

  respectively. This Court has jurisdiction pursuant to 28 U.S.C. § 1331.




         1
           As discussed below, Select Hotels Group, LLC states that it has been
  improperly named as “Hyatt Corporation” and that “[t]he entity implicated by Plaintiff’s
  allegations – Select Hotels Group, LLC (“SHG”) – still has not been served.” Docket
  No. 72 at 3 n.1.
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 2 of 46




  I. BACKGROUND2

         Plaintiff alleges that she was “trafficked for commercial sex” at age seventeen in

  Denver, Colorado after running away from her father. Docket No. 65 at 2, ¶ 7. W hile

  homeless, plaintiff’s friend introduced her to a man who promised to help her make

  money to support herself. Id. He brought her to a room at the Best Western Plus at the

  Denver Tech Center; however, once inside, he “bludgeoned [her] with a gun[,]

  rendering her completely unconscious, then stripped her nude, tied her to the bed,

  raped her, and posted naked photos of her online at Backpage.com advertising her for

  commercial sex.” Id. at 3. Plaintiff was then “shuttled throughout the Denver Tech

  Center” under “the seemingly constant watch of an armed guard” and was “forced by

  her trafficker to sexually service numerous buyers at the various hotels within [the

  Denver Tech Center’s] limits.” Id. Plaintiff was “imprisoned” for over a month before

  agents from the Federal Bureau of Investigation recovered her. Id.

         Plaintiff brings this action for damages under the William Wilberforce Trafficking

  Victims Protection Reauthorization Act of 2008 (“TVPRA”). Id. at 2, ¶ 6. She alleges

  that each defendant hotel company, “in violation of 18 U.S.C. § 1595, knowingly

  benefited from a venture they knew, or should have known, to be engaging in sex

  trafficking in violation of 18 U.S.C. § 1595(a).” Id. at 3, ¶ 8. Plaintiff claims that her

  trafficking, torture, and sexual exploitation occurred at the Best W estern Plus, Hyatt

  Place, La Quinta Inn & Suites, and Sheraton hotels in the Denv er Tech Center and that,

  as a direct and proximate result of defendants’ refusal to prevent human trafficking at

         2
          The facts are taken from plaintiff’s first amended complaint [Docket No. 65] and
  are presumed to be true for the purposes of this order.

                                                 2
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 3 of 46




  these properties, she was sexually exploited and repeatedly victimized. Id., ¶¶ 9–10.

  Each of these hotel companies, plaintiff alleges, “knowingly profited from sex trafficking

  ventures that compelled and sustained Plaintiff in sexual servitude and [are], therein,

  liable for the injuries inflicted upon Plaintiff by her traffickers due to [their] failure as

  innkeepers to exercise diligence consistent with a duty of care, let alone a heightened

  duty of care.” Id. at 3–4, ¶¶ 11–14. Had the defendants exercised diligence, they

  would have discovered “the horrific acts that were being committed at [their] brand

  hotel. Thus, [they] conspired, enabled, and otherwise worked together [with plaintiff’s

  traffickers] in the abuse and exploitation of Plaintiff in keeping her invisible.” Id. at 4, ¶

  12.

         Plaintiff’s general allegations about each of the defendants are similar. Plaintiff

  alleges that each defendant “controls the training and policies for its branded properties

  including the . . . hotel[s] where [plaintiff] was trafficked.” Id. at 5, ¶ 16.b (Best

  Western); at 6, ¶ 18.b (Hyatt); at 8, ¶ 20.d (Wyndham); at 10, ¶ 22.d (Marriott). For

  each company, plaintiff alleges that “[b]y and through [the company’s] relationship with

  the staff at the [property] where [plaintiff] was trafficked, and the perpetrator who

  trafficked [her] at the [property] while registered as a guest there,” the defendant

  “knowingly benefited, or received [something] of value, from its facilitation of, or

  participation in, a venture which it knew or should have known to engage in sex

  trafficking.” Id. at 5, ¶ 16.c (Best Western); at 7, ¶ 18.c (Hyatt); at 8–9, ¶ 20.f

  (Wyndham); at 10, ¶ 22.e (Marriott).

         Further, plaintiff alleges that each defendant “receives a percentage of the gross

  room revenue from the money generated by the operations [of each company’s] hotels,

                                                  3
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 4 of 46




  including a percentage of the revenue generated from the rate charged for the rooms in

  which Plaintiff was sex trafficked.” Id. at 5–6, ¶ 16.d (Best W estern); at 7, ¶ 18.d

  (Hyatt); at 9, ¶ 20.g (Wyndham); at 10–11, ¶ 22.f (Marriott).

         Plaintiff claims that Best Western “owns, supervises, and/or operates the Best

  Western Plus – Denver Tech Center, located at 9231 E Arapahoe Road, Greenw ood

  Village, Colorado 80112,” id. at 6, ¶ 16.e, and that Hyatt “owns, supervises, and/or

  operates the Hyatt Place Denver Tech Center located at 8300 E Crescent Parkway,

  Englewood, Colorado 80111.” Id. at 7, ¶ 18.e. As to W yndham, plaintiff alleges that

  Wyndham is the successor to Wyndham Worldwide Corporation and that, as of 2018,

  La Quinta Holdings, Inc. is a wholly owned subsidiary of Wyndham; therefore, La

  Quinta is a Wyndam brand property. Id. at 8, ¶¶ 20.a–c. She states that W yndham

  “owns, supervises, and/or operates the La Quinta Inn & Suites – Denv er Tech Center

  located at 7077 S Clinton Street, Greenwood Village, Colorado 80112.” Id. at 9, ¶ 20.h.

  As to Marriott, plaintiff alleges that Marriott is the successor to Starwood Hotels and

  Resorts Worldwide, Inc. and that Starwood Hotels and Resorts, LLC, formerly known as

  Starwood Hotels and Resorts Worldwide, Inc. is a wholly owned subsidiary of Marriott;

  therefore, Sheraton is a Marriott brand property. Id. at 10, ¶¶ 22.a–c. Plaintiff alleges

  that Marriott “owns, supervises, and/or operates the Sheraton Denver Tech Center

  located at 7007 S Clinton Street, Greenwood Village, Colorado 80112.” Id. at 11,

  ¶ 22.g.

         Plaintiff states that, upon information and belief, each Best Western Plus, Hyatt

  Place, and La Quinta Inn pays “around 10% of its total revenue back” to its parent



                                               4
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 5 of 46




  company. Id. at 22, ¶ 86 (Best Western); ¶ 88 (Hyatt); ¶ 90 (Wyndham). Marriott,

  however, plaintiff alleges, “exercises actual control over its franchisees through control

  over the brand standards.” Id. at 23, ¶ 94.

         Plaintiff alleges, upon information and belief, that each defendant took

  “inadequate measures to prevent sex trafficking at its brand hotels and instead profited

  from sex trafficking at their brand hotels.” Id. at 16, ¶ 55. She states that each

  defendant “received information indicating sex trafficking had occurred at one of its

  brand hotels” and “had the financial resources to train hotel staff to identify the signs of

  sex trafficking.” Id. at 17, ¶¶ 60, 62. Further, plaintiff alleges that the civil action

  provision of the TVPRA, 18 U.S.C. § 1595, “effectively require[s] all companies with a

  peculiar proximity to human trafficking for commercial sex, including Defendants, to use

  reasonable measure to conduct proactive audits to ensure that they were not profiting

  from what they should know are human trafficking ventures.” Id. at 19, ¶ 71.

         Plaintiff says that she arrived at the Best Western in the Tech Center one

  evening with no luggage and did not leave until days later, in the same clothes as when

  she arrived, and visibly injured. Id. at 47, ¶ 114. She states that she was “forced to

  sexually service” six “buyers” per day, who would arrive at the Best Western through the

  front door and be escorted to plaintiff’s room by one of plaintiff’s traffickers. Id., ¶ 113.

  In one incident, she was “injured so badly by a buyer who . . . slammed her head so

  hard against a dresser that the dresser was damaged[, and plaintiff] was screaming so

  loudly . . . that her trafficker decided to move her to a different hotel.” Id., ¶ 112.

  Plaintiff alleges that, when she left the hotel, staff would have seen “an astounding



                                                 5
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 6 of 46




  number of used condoms scattered about and a broken dresser with [plaintiff’s] blood

  on it.” Id., ¶ 115.

         At the La Quinta, plaintiff was also forced to service six buyers per day, each of

  whom also entered through the front door. Id. at 47–48, ¶ 118. Plaintiff states that the

  foot traffic to her room was “constant and voluminous” and that the front desk staff had

  “a constant view of this behavior for two (2) weeks.” Id. at 48, ¶ 118. While her

  traffickers would refuse regular maid service, plaintiff states that, on at least one

  occasion, she was taken to buy new clothes. Id., ¶ 119. Plaintiff states that, when she

  was out of the hotel, maids would have seen “abundant used condoms scattered

  across the various surfaces of the room.” Id. Plaintiff further states that, at one point,

  the front desk called plaintiff’s room to ask her trafficker if “everyone was okay because

  they had received noise complaints.” Id., ¶ 121. Following the noise complaint, the

  front desk switched plaintiff’s room. Id.

         Plaintiff’s sole allegation about what happened at the Sheraton is that she

  “arrived at the Sheraton with three (3) much older men.” Id. at 49, ¶ 125.

         Events were similar at the Hyatt Place as they were at the Best Western and La

  Quinta; however, on one occasion a trafficker “tried to forcefully inject [plaintiff] with

  heroin as his partners held her down.” Id., ¶ 124. Plaintiff, who had been sober for

  months, “screamed as loud[ly] as she could to stop them in any way possible.” Id. She

  succeeded in stopping her trafficker, but he changed hotels again out of fear of

  exposure. Id.

         Plaintiff brings one claim of relief against each defendant for violating the



                                                6
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 7 of 46




  TVPRA. Id. at 52–55, ¶¶ 144–63. She seeks injunctive relief in the form of a judgment

  requiring defendants to institute sufficient audits, policies, and rules so that all

  employees and agents of their franchisees insure that actions like those perpetrated

  against plaintiff no longer occur. Id. at 55–56. She also seeks compensatory and

  punitive damages. Id. at 56.

  II. LEGAL STANDARDS

         A. Rule 8

         Rule 8 “serves the important purpose of requiring plaintiffs to state their claims

  intelligibly so as to inform the defendants of the legal claims being asserted.” Mann v.

  Boatwright, 477 F.3d 1140, 1148 (10th Cir. 2007). Accordingly, Rule 8(a)(2) requires a

  pleading to contain “a short and plain statement of the claim showing that the pleader is

  entitled to relief.” Similarly, Rule 8(d)(1) requires each allegation in the complaint to be

  “simple, concise, and direct.” A complaint violates Rule 8 when it is “virtually impossible

  to understand” or “completely lacking in clarity and intelligibility.” See Mitchell v. City of

  Colo. Springs, Colo., 194 F. App’x 497, 498 (10th Cir. 2006) (unpublished); see also

  Mann, 477 F.3d at 1148 (describing a complaint as violating Rule 8 if it “neither

  identifies a concrete legal theory nor targets a particular defendant”). Dismissal of a

  complaint without prejudice for failure to comply with Rule 8 is “within the sound

  discretion of the trial court.” Carbajal v. City and Cnty. of Denver, 502 F. App’x 715,

  716 (10th Cir. 2012) (unpublished) (citing Atkins v. Nw. Airlines, Inc., 967 F.2d 1197,

  1203 (8th Cir. 1992)).




                                                 7
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 8 of 46




         B. Rule 12(b)(2)

         The purpose of a motion to dismiss under Rule 12(b)(2) of the Federal Rules of

  Civil Procedure is to determine whether the Court has personal jurisdiction. The plaintiff

  bears the burden of establishing personal jurisdiction over defendant. Rambo v. Am. S.

  Ins. Co., 839 F.2d 1415, 1417 (10th Cir. 1988). T he plaintiff can satisfy its burden by

  making a prima facie showing of personal jurisdiction. Dudnikov v. Chalk & Vermillion

  Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008). T he Court will accept the well-

  pleaded allegations of the complaint as true to determine whether plaintiff has made a

  prima facie showing that personal jurisdiction exists. AST Sports Sci., Inc. v. CLF

  Distrib. Ltd., 514 F.3d 1054, 1057 (10th Cir. 2008). If the presence or absence of

  personal jurisdiction can be established by reference to the complaint, the Court need

  not look any further. Id. The plaintiff, however, may also make this prima facie showing

  by putting forth evidence that, if proven to be true, would support jurisdiction over the

  defendant. Dudnikov, 514 F.3d at 1070. “[A]ny factual disputes in the parties’ affidavits

  must be resolved in plaintiffs’ favor.” Id.

         Personal jurisdiction comports with due process where a defendant has

  minimum contacts with the forum state and where those contacts are such that

  jurisdiction does not offend “traditional notions of fair play and substantial justice.” Int’l

  Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). Minimum contacts may be

  established under the doctrines of general jurisdiction or specific jurisdiction. Where

  general jurisdiction is asserted over a non-resident defendant who has not consented to

  suit in the forum, minimum contacts exist if the plaintiff demonstrates that the defendant



                                                 8
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 9 of 46




  maintains “continuous and systematic general business contacts” in the state. OMI

  Holdings, Inc. v. Royal Ins. Co. of Can., 149 F.3d 1086, 1091 (10th Cir. 1998). Specif ic

  jurisdiction is present where the defendant has purposefully directed its activities at the

  residents of the forum and the litigation results from injuries that arise out of or relate to

  those activities. Soma Med. Int’l v. Stand. Chartered Bank, 196 F.3d 1292, 1298 (10th

  Cir. 1999).

         C. Rule 12(b)(6)

         To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

  Procedure, a complaint must allege enough factual matter that, taken as true, makes

  the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

  F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

  (2007)). “The ‘plausibility’ standard requires that relief must plausibly follow from the

  facts alleged, not that the facts themselves be plausible.” RE/MAX, LLC v. Quicken

  Loans Inc., 295 F. Supp. 3d 1163, 1168 (D. Colo. 2018) (citing Bryson v. Gonzales, 534

  F.3d 1282, 1286 (10th Cir. 2008)). Generally, “[s]pecific facts are not necessary; the

  statement need only ‘give the defendant fair notice of what the claim is and the grounds

  upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting

  Twombly, 550 U.S. at 555) (alterations omitted). However, a plaintiff still must provide

  “supporting factual averments” with his allegations. Cory v. Allstate Ins., 584 F.3d

  1240, 1244 (10th Cir. 2009) (“[C]onclusory allegations without supporting factual

  averments are insufficient to state a claim on which relief can be based.” (citation

  omitted)). Otherwise, the Court need not accept conclusory allegations. Moffet v.



                                                  9
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 10 of 46




   Halliburton Energy Servs., Inc., 291 F.3d 1227, 1232 (10th Cir. 2002). “[W]here the

   well-pleaded facts do not permit the court to infer more than the mere possibility of

   misconduct, the complaint has alleged – but it has not shown – that the pleader is

   entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quotations and

   alterations omitted); see also Khalik, 671 F.3d at 1190 (“A plaintiff must nudge [his]

   claims across the line from conceivable to plausible in order to survive a motion to

   dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s allegations are “so

   general that they encompass a wide swath of conduct, much of it innocent,” then

   plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191 (quotations omitted).

   Thus, even though modern rules of pleading are somewhat forgiving, “a complaint still

   must contain either direct or inferential allegations respecting all the material elements

   necessary to sustain a recovery under some viable legal theory.” Bryson, 534 F.3d at

   1286 (alterations omitted).

   III. The Trafficking Victims Protection Reauthorization Act

          Congress enacted the Trafficking Victims Protection Act in 2000, creating

   criminal offenses for forced labor and sex trafficking. Pub. L. No. 106-386, 114 Stat.

   1464 (2000). The original Act did not contain a private right of action. Griffin v. Alamo,

   2016 WL 7391046, at *2 (W.D. Ark. Dec. 21, 2016). In 2003, however, Congress

   added a civil right of action for victims to sue their traffickers. In 2008, Congress further

   amended the law to permit victims to sue those who facilitate trafficking ventures. Pub.

   L. No. 108-193, 117 Stat. 2875 (2003). T he 2008 law provides

          An individual who is a victim of a violation of this chapter may bring a civil
          action against the perpetrator (or whoever knowingly benefits, financially


                                                10
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 11 of 46




          or by receiving anything of value from participation in a venture which that
          person knew or should have known has engaged in an act in violation of
          this chapter) in an appropriate district court of the United States and may
          recover damages and reasonable attorneys fees.

   18 U.S.C. § 1595(a) (emphasis added).

          To state a claim under a § 1595(a) beneficiary theory, a plaintiff must allege facts

   from which it can reasonably inferred that a defendant (1) “knowingly benefit[ted]

   financially or by receiving anything of value” (2) from participation in a venture that

   defendant “knew or should have known has engaged in” sex trafficking. 18 U.S.C.

   § 1595(a). A.B. v. Marriott Int’l, Inc., 455 F. Supp. 3d 171, 181 (E.D. Pa. 2020). A

   plaintiff may satisfy these elements in one of two ways. She may show that the

   defendant’s own acts, omissions, and state of mind establish each element.

   Alternatively, she may impute to the defendant the acts, omissions, and state of mind of

   an agent of the defendant. The former is referred to as “direct liability” and the latter as

   “indirect liability.” See, e.g., A.B. v. Hilton Worldwide Holdings, Inc., 2020 WL 5371459,

   at *6 (D. Ore. Sept. 8, 2020); B.M. v. Wyndham Hotels & Resorts, Inc., 2020 WL

   4368214, at *4 (N.D. Cal. July 30, 2020). Plaintiff asserts her TVPRA claims under

   both direct liability and indirect liability theories.

   IV. ANALYSIS

          A. Wyndham

          Wyndham moves to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

   Procedure. Docket No. 69 at 1. W yndham insists that plaintiff’s reading of TVPRA is

   incorrect, that Wyndham had no affiliation with the La Quinta hotel brand or facility




                                                    11
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 12 of 46




   when plaintiff was allegedly trafficked,3 and that plaintiff has failed to state a claim

   against Wyndham because plaintiff has not plausibly pled any of the three elements

   mentioned above. Id. at 5, 9, 10.

                 1. Direct Liability

                        a. Whether Wyndham Knowingly Benefited

          Wyndham insists that not all benefits are sufficient to establish the “knowingly

   benefit” element of the TVPRA. Id. at 9. Liability, Wyndham argues, requires that the

   defendant knowingly benefit “from” its participation in a venture that commits trafficking

   crimes. Id. (emphasis omitted). Wyndham explains that there must be “‘a causal

   relationship between affirmative conduct furthering the sex-trafficking venture and

   receipt of a benefit,’ with knowledge of that causal relationship.” Id. (quoting Geiss v.

   Weinstein Co. Holdings LLC, 383 F. Supp. 3d 156, 169 (S.D.N.Y. 2019)). Wyndham

   claims that it could not have benefited because it was not affiliated with La Quinta and

   because the hotel “benefited, if at all, from the rental of hotel rooms to the public

   generally – not from Plaintiff’s alleged trafficker.” Id. at 10. The mere rental of a room,

   Wyndham argues, is insufficient to show this element of the TVPRA.

          Plaintiff disagrees with Wyndham’s theory of beneficiary liability. Plaintiff’s

   theory is that because Wyndham received a percentage of room revenue generated by

   La Quinta, including from the room that plaintiff’s trafficker rented, it benefited from the

   trafficking. Docket No. 75 at 6–7. Further, plaintiff insists that receipt of money “from”

          3
           While Wyndham insists in its response that it had no affiliation with La Quinta in
   2016, when plaintiff was allegedly trafficked at the hotel, see id. at 2, Wyndham “set[s]
   aside th[is] fact” and moves for dismissal on the merits of plaintiff’s TVPRA claim. Id.
   The Court therefore considers the merits of Wyndham’s arguments.

                                                 12
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 13 of 46




   the conduct is not necessary under § 1595, though it may be under the criminal

   provisions of the TVPRA. Id. at 7 (citing Gilbert v. U.S. Olympic Comm., 423 F. Supp.

   3d 1112, 1137 (2019)).

          Several other district courts have found that similar allegations are sufficient to

   plead the knowingly benefited element. See, e.g., E.S. v. Best W. Int’l, Inc., 2021 WL

   37457, at *3 (N.D. Tex. Jan. 4, 2021); M.A. v. Wyndham Hotels & Resorts, Inc., 425 F.

   Supp. 3d 959, 965 (S.D. Ohio 2019) (“[T]he rental of a room constitutes a financial

   benefit from a relationship with the trafficker sufficient to meet this element of the

   [§] 1595(a) standard.”); A.B., 455 F. Supp. 3d at 191 (same); H.H. v. G6 Hosp., LLC,

   2019 WL 6682152, at *2 (S.D. Ohio Dec. 6, 2019) (sam e); S.Y. v. Naples Hotel Co.,

   476 F. Supp. 3d 1251, 1256 (M.D. Fla. 2020) (sam e); A.B., 2020 WL 5371459, at *7

   (“The ‘knowingly benefits financially’ element of § 1595 merely requires that Defendant

   knowingly receive a financial benefit[,] and the rental of a hotel room . . . constitutes a

   financial benefit sufficient to meet this element.” (internal quotations omitted)). The

   Court agrees with these cases and finds that plaintiff has sufficiently alleged the

   knowingly benefited element under her direct liability theory against Wyndham.

                        b. Whether Wyndham Participated in a Venture that it Knew or
                        Should Have Known Engaged in Sex Trafficking

          Wyndham states that it did not “‘participat[e] in a venture’ that committed sex-

   trafficking crimes against the plaintiff.” Docket No. 69 at 5 (quoting § 1595(a)).

   “Venture,” Wyndham explains, is defined as “any group of two or more individuals

   associated in fact, whether or not a legal entity.” Id. (quoting § 1595(e)(6)). Wyndham

   states that the TVPRA’s definition of “venture” tracks the definition of “enterprise” in the


                                                13
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 14 of 46




   Racketeer Influenced and Corrupt Organizations (“RICO”) Act, 18 U.S.C. § 1961(4),

   and that a RICO enterprise requires the entities to operate as a “continuing unit that

   functions with a common purpose.” Id. (quoting Boyle v. United States, 556 U.S. 938,

   948 (2009)). Wyndham claims that two entities engaging in a commercial transaction,

   like renting a hotel room, does not give rise to “a reasonable inference that the

   participants in such a transaction shared any common purpose, operated as a

   continuing unit, or otherwise ‘associated in fact.’” Id. at 6. Furthermore, Wyndham

   argues that “participation” requires an “overt act” in furtherance of the venture, but

   lawful association with someone who commits a crime is insufficient. Id. at 6–8 (citing

   Bistline v. Parker, 918 F.3d 849, 874–75 (10th Cir. 2019) (overturning dismissal where

   the defendants, lawyers for the Mormon church, had engaged in a “scheme” that was

   “designed expressly for the purpose of facilitating” crimes by church leadership so that

   leadership would “personally reap ample benefits therefrom,” despite “extensive

   knowledge [that church leaders were] using power to harm plaintiffs”); Ricchio v.

   McLean, 853 F.3d 553, 555–56 (1st Cir. 2017) (holding that hotel owners and sex

   traffickers engaged in a “venture” because the hotel owners knowingly rented rooms to

   the trafficker “for the purpose” of trafficking the plaintiff.)). Because plaintiff has made

   no such allegations against Wyndham, the company believes that plaintiff has failed to

   plausibly allege that Wyndham participated in a “venture” under the TVPRA.

          Plaintiff explains that Wyndham is mistaken in asking the Court to interpret

   “participation in a venture” as requiring an overt act. Docket No. 75 at 8. Rather, the

   notice provision of the TVPRA allows “constructive knowledge as to what Wyndham



                                                14
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 15 of 46




   ‘should have known.’” Id. Plaintiff also explains that some courts have held that a

   defendant need not commit an overt act or have actual knowledge, while other courts

   “incorrectly interpret and apply a criminal standard.” Id. at 8–9. The courts that have

   held that no overt act is necessary have explained that the definition of “participation in

   a venture” found in § 1591(e)(4) – “knowingly assisting, supporting or facilitating a

   violation” – only applies to criminal violations, not civil actions brought under § 1595. Id.

   at 9 (citing A.B., 455 F. Supp. 3d at 188 (“If we imputed [§ 1591’s] standard into section

   1595 – which does not define ‘participation in a venture’ – we would ignore [§ 1595’s]

   ‘knew or should have known’ language.”)). Plaintiff also explains that courts in this

   district have refused to apply the definition of “venture” under the criminal provision of

   the TVRA to a civil claim. Id. at 10 (citing Gilbert, 423 F. Supp. 3d at 1138).

          The Court agrees with plaintiff that an “overt act” is not required under the

   TVPRA. In fact, most district courts to have examined the issue have rejected the

   overt act argument. See, e.g., E.S., 2021 WL 37457, at *4; M.A. v. Wyndham Hotels &

   Resorts, Inc., 425 F. Supp. 3d at 968–69; J.C. v. Choice Hotels Int’l, Inc., 2020 WL

   3035794, at *1 n. 1 (N.D. Cal. June 5, 2020); S.J. v. Choice Hotels Int’l, Inc., 473 F.

   Supp. 3d 147, 153–54 (E.D.N.Y. 2020); Doe S.W. v. Lorain-Elyria Motel, Inc., 2020 WL

   1244192, *6 (S.D. Ohio Mar. 16, 2020). Those courts reasoned that “applying the

   definition of ‘participation in a venture’ provided for in § 1591[] to the requirements

   under § 1595 would void the ‘known or should have known’ language of § 1595,” and

   violating the “cardinal principle of statutory construction that a statute ought, upon the

   whole, to be construed so that, if it can be prevented, no clause, sentence, or word



                                                15
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 16 of 46




   shall be superfluous, void, or insignificant.” M.A., 425 F. Supp 3d at 969 (internal

   quotation and citation omitted). The Court agrees with this statutory analysis and

   concludes that plaintiff is not required to establish an overt act in furtherance of or

   actual participation in sex trafficking under § 1595.

          The Court next considers whether plaintiff has plausibly alleged that Wyndham

   participated in a venture which it knew or should have known engaged in sex trafficking.

   Plaintiff asserts that Wyndham, not the La Quinta in the Tech Center, “actively

   participated in this illegal endeavor by knowingly or negligently providing lodging to

   [plaintiff’s] trafficker in which to harbor [plaintiff] while he was trafficking her.” Docket

   No. 75 at 10 (quoting Docket No. 65 at 50, ¶ 134). She further states that “[d]efendants

   . . . knowingly or negligently aided and participated with [plaintiff’s] trafficker in his

   criminal venture” by renting him a room, Docket No. 65 at 50, ¶ 134, and by failing to

   act as plaintiff “repeatedly visited the hotel, often with different guests, without any

   luggage, avoiding all eye contact, and exhibiting signs of malnourishment, and often

   displaying prominent bruising all over her person.” Id. at 50–51, ¶ 135.

          Wyndham argues that allegations that it knew or should have known of

   commercial sex activity at the La Quinta in the Tech Center are insufficient and that

   plaintiff’s other allegations, principally of a noise complaint, are “boilerplate” and

   “conclusory,” and therefore insufficient to withstand a motion to dismiss because the

   allegations cannot support an inference that hotel staff should have known that plaintiff

   was being trafficked. Docket No. 69 at 11. Further, W yndham states that allegations

   about what the housekeeping staff would have seen are “speculative.” Id. at 12.

          Plaintiff explains that the standard is negligence for civil defendants and that

                                                  16
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 17 of 46




   Wyndham’s description of the standard asks plaintiff to prove more than she needs to

   under the civil action sections of the TVPRA. Docket No. 75 at 10–11. Plaintiff also

   explains that courts have found that failure to implement policies sufficient to combat a

   known problem can amount to negligence. Id. at 11 (citing M.A., 425 F. Supp. 3d at

   965). Plaintiff points to the complaint’s allegations of “obvious signs of sex trafficking”

   that properly trained staff would have noticed and reported, including her trafficker

   paying for the room in cash nightly for a “couple of weeks,” plaintiff’s appearance at

   check-in wearing days-old clothing, visibly withdrawn, and with three older men,

   greeting frequent buyers in the lobby, the constant and voluminous foot traffic to her

   room, refusal of maid service, used condoms in the room, a noise complaint, and that

   Wyndham’s “limitation on electronic devices” would have shown staff that her traffickers

   were accessing Backpage.com from within the hotel. Id. (citing Docket No. 65 at

   47–48, ¶¶ 117–121).

          In reply, Wyndham states that plaintiff has failed to show that Wyndham

   “subjectively believed there was a high probability that Plaintiff was being trafficked and

   took deliberate steps to avoid confirming such conduct.” Docket No. 84 at 6; see also

   S.J., 473 F. Supp. 3d at 154 (“The real issue is . . . whether a defendant satisfies the

   knowledge element as to a particular sex trafficking venture.”).

          In determining whether plaintiff’s allegations – that Wyndham participated in a

   venture which it knew or should have known engaged in sex trafficking – are sufficient,

   the Court considers the two cases that represent the ends of the spectrum on TVPRA

   civil liability, Ricchio, mentioned above, and Lawson v. Rubin, 2018 WL 2012869



                                                17
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 18 of 46




   (E.D.N.Y. Apr. 29, 2018). In Ricchio, along with the allegations of “high-fives” between

   the trafficker and hotel owner while discussing “getting this thing [a past business

   relationship between the trafficker and hotel owner] going again,” the plaintiff alleged

   that “in plain daylight view of the front office of the motel,” her trafficker “kick[ed] her and

   force[d] her back toward the rented quarters when she had tried to escape.” Ricchio,

   853 F.3d at 555. Plaintiff’s allegations in this case do not rise to the level of

   obviousness in Ricchio. She does not allege a direct agreement between the trafficker

   and hotel staff or that particular hotel staff members saw her in a deteriorated state.

          In Lawson, which Wyndham relies on, plaintiffs sued Blue Icarus, the owner of a

   condo leased to a sex trafficker, Howard Rubin. Rubin procured women who he then

   sexually assaulted and abused. Lawson, 2018 WL 2012869, at *13. The court found

   the plaintiff’s allegations insufficient to hold Blue Icarus liable under § 1595 because

   Blue Icarus did not have reason to know about the trafficking. Id. (“Plaintiffs did not

   claim that Blue Icarus had actual notice of the alleged activity, only that it should have

   known about alleged trafficking based on its duty to monitor the premises.”).

          Plaintiff’s allegations lie somewhere between those in Ricchio and those in

   Lawson. In fact, the allegations are quite similar to those in M.A., 425 F. Supp. 3d at

   967 (the trafficker refused housekeeping services, paid in cash, and escorted the

   plaintiff in view of the front desk; hotel staff ignored the plaintiff’s cries; plaintiff’s buyers

   would enter and exit the hotel through the front door). The M.A. court held that these

   allegations were insufficient to establish actual knowledge because the plaintiff did not

   allege that any member of the hotel staff heard and ignored her pleas or that she



                                                   18
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 19 of 46




   alerted any staff member to her need for help. Id. at 968. Plaintiff in this case has

   similarly failed to show actual knowledge of her trafficking.

          Further, even when construed in the light most favorable to plaintiff, her

   allegations do not plausibly establish that Wyndham, the parent company or franchisor,

   should have known about plaintiff’s sex trafficking at one of its hotels, even if Wyndham

   controlled the La Quinta in the Tech Center in 2016. See A.B., 2020 WL 5371459, at

   *9. Plaintiff alleges that Wyndham was on notice about the prevalence of sex trafficking

   generally at its hotels. Docket No. 65 at 38–39, ¶ 103.j. But this is not suf ficient to

   show that Wyndham should have known about what happened to this plaintiff. S.J.,

   2020 WL 4059569, *5 (noting that § 1595 “speaks in singular terms – ‘participation in a

   venture which that person . . . should have known has engaged in an act in violation of

   this chapter’” means knowledge of a general sex trafficking problem is not sufficient and

   thus finding that hotel franchisor defendants could not be held directly liable under

   TVPRA). General knowledge of commercial sex activity occurring at hotels across the

   United States is insufficient on its own to demonstrate that Wyndham participated in the

   trafficking of plaintiff. See A.B., 2020 WL 5371459, at *9.

          Thus, the complaint fails to allege facts as to how Wyndham, the parent

   company or franchisor, was aware or should have been aware of these facts. A.B.,

   2020 WL 5371459, at *9. Accordingly, plaintiff has not alleged facts sufficient to state a

   claim for direct liability under the TVPRA against defendant Wyndham.

                 2. Indirect Liability

          Plaintiff alleges that Wyndham has an actual or apparent agency relationship



                                                19
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 20 of 46




   with the La Quinta hotel where plaintiff was allegedly trafficked. Docket No. 65 at

   34–35, ¶¶ 103.f–g. Wyndham, however, insists – in reply only – that TVPRA does not

   provide for “secondary” liability and that, as explained and as plaintiff concedes,

   Wyndham had no affiliation with the La Quinta brand at the time of the alleged

   trafficking. Docket No. 84 at 8. While the TVPRA is silent on the issue of indirect

   liability, numerous district courts have rejected the argument that the TVPRA does not

   permit agency liability. See, e.g., J.C. v. Choice Hotels Int’l, Inc., 2020 WL 6318707, at

   *8 (N.D. Cal. Oct. 28, 2020); B.M., 2020 WL 4368214, at *7; M.A., 425 F. Supp. 3d at

   972. Because the TVPRA is silent, courts have held that the federal common law of

   agency should apply. J.C., 2020 WL 6318707, at *8. Tenth Circuit courts apply

   common law agency principles from the Restatement (Third) of Agency. United States

   v. Speakman, 594 F.3d 1165, 1173 (10th Cir. 2010) (“employers are generally held

   liable on that theory not because of any act or omission on their part, but rather

   because the employee was acting within the scope of his duty” (citing Restatement

   (Third) Agency § 7.07)). To state a claim for vicarious liability under an agency theory,

   a plaintiff must plausibly allege that (1) defendants and their corresponding hotels were

   in an agency relationship, and (2) the hotels or hotel staff are plausibly liable under

   § 1595. A.B., 2020 WL 5371459, at *9.

          Plaintiff alleges that franchisee–franchisor relationships are sufficient to create

   an agency relationship if the franchisor exercises sufficient control over the operations

   of the franchisee. Docket No. 75 at 13 (citing Licari v. Best W., Int’l Inc., 2013 WL

   3716523 (D. Utah July 12, 2013)). She also alleges that Wyndham was in an actual or



                                                20
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 21 of 46




   apparent agency relationship with the La Quinta hotel where plaintiff was trafficked,

   Docket No. 65 at 35–36, ¶¶ 103.f–g, and that Wyndham exercises ongoing, systemic

   control over Wyndham-brand hotels “memorialized in the franchise agreements

   Wyndham executed with its franchisee subsidiaries and Wyndham brand operating

   hotels.” Docket No. 75 at 14. Plaintiff also alleges that Wyndham exercises daily

   control over its hotels. Docket No. 65 at ¶ 103.g.

          Although Wyndham disputes these allegations, the Court accepts the factual

   allegations of the complaint as true and draws all reasonable inferences in favor of the

   non-moving party at this stage. Colbruno v. Kessler, 928 F.3d 1155, 1160 (10th Cir.

   2019). The Court finds these allegations sufficient to show an actual agency

   relationship between Wyndham and La Quinta. A.B., 2020 WL 5371459, at *10 (finding

   similar allegations sufficient to plead an agency relationship where plaintiff alleged facts

   to support her theory that defendants had authority to control aspects of the hotel

   operations connected to her claim, including “hosting online bookings,” “making

   employment decisions,” and “controlling training and policies”; dismissing indirect

   liability claim on other grounds); S.Y., 476 F. Supp. 3d at 1258 (“Plaintiffs correctly

   respond that they do not need to prove an agency relationship at this stage, but simply

   set forth plausible allegations that one exists. Having reviewed the allegations at issue,

   the Court finds them sufficient to satisfy the motion to dismiss standard.” (citation

   omitted)). The allegations, however, are insufficient to show that Wyndham exercised

   this control in 2016, as both plaintiff and Wyndham appear to agree that Wyndham did

   not affiliate with La Quinta until 2018, two years after plaintiff was trafficked at the La

   Quinta hotel.

                                                 21
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 22 of 46




          While Wyndham does not raise this argument in its motion, plaintiff insists that

   Wyndham is indirectly liable on a theory of apparent agency. Docket No. 75 at 14. To

   establish such liability, plaintiff would have to show that manifestations by Wyndham led

   her to believe that La Quinta was an agent of Wyndham and that she relied on that

   belief. Restatement (Third) of Agency § 2.03 (2006). See also id. at § 2.03 cmt. c.

   (“Apparent authority holds a principal accountable for the results of third-party beliefs

   about an actor’s authority to act as an agent when the belief is reasonable and is

   traceable to a manifestation of the principal.”). Plaintiff alleges that Wyndham held out

   La Quinta to the public as “its direct alter-ego[,] each possessing authority to act on the

   other’s behalf.” Docket No. 65 at 37, ¶ 103.h. But plaintif f has not alleged that she

   relied on any representation by Wyndham or La Quinta when she was trafficked at the

   Tech Center La Quinta. Therefore, an apparent agency theory of liability does not

   comport with the underlying facts of this case. A.B., 2020 WL 5371459, at *12. The

   Court therefore finds that plaintiff has failed to allege the elements of apparent

   authority.

          B. Marriott

          Marriott seeks to dismiss plaintiff’s complaint, which alleges that Marriott “owns,

   controls, supervises or operates” the Sheraton at the Denver Tech Center, Docket No.

   65 at 40, ¶ 104.a, for three reasons. Docket No. 70. First, Marriott argues that plaintiff

   has failed to plead sufficient facts to establish that Marriott knowingly benefited from or

   participated in the alleged trafficking, or that Marriott knew or should have known that

   plaintiff was trafficked. Id. at 1. Marriott explains that the complaint contains only part



                                                22
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 23 of 46




   of a single sentence of allegations regarding what happened to plaintiff at the Sheraton

   hotel and that the rest of the allegations in the same paragraph refer to the Best

   Western hotel. Id. at 2. Second, Marriott claims that the complaint lacks allegations

   that Marriott knew or could have known that plaintiff was being trafficked at the

   Sheraton because there are no allegations that establish that anything that occurred at

   the Sheraton would have put Marriott on notice of plaintiff’s trafficking. Id. at 2–3.

   Third, Marriott argues that the complaint fails to establish Marriott’s vicarious liability of

   the staff at the local Sheraton hotel, which Marriott explains is a franchise property that

   was independently owned and operated by non-defendants. Id. at 3.4

                 1. Direct Liability

                         a. Whether Marriott Knowingly Benefited

          Marriott argues, as Wyndham did, that it did not knowingly benefit from the sex

   trafficking of plaintiff at the Sheraton hotel because plaintif f’s allegations that Marriott

   received payment for rooms that plaintiff was kept in are insufficient where Marriott had

   no reason to suspect that sex trafficking crimes were being committed. Docket No. 70

   at 7. Further, the “mere collection of rent by an unrelated hotel manager from guests in

   the ordinary course of business cannot support a reasonable inference” that Marriott

   knowingly benefited. Id. at 7–8. For the reasons stated above, in the Court’s analysis

   of Wyndham’s similar argument, the Court finds that plaintiff has adequately alleged the

          4
             Marriott raises additional arguments that plaintiff has “merely copied and pasted
   ‘cookie-cutter’ or boiler-plate allegations from the pleadings of other, unrelated TVPRA
   litigants, filed in different states around the same date, as part of a failed effort to
   consolidate claims against the hotel industry generally.” Id. at 11. Because the Court
   finds that plaintiff has failed to state a claim against Marriott, the Court does not reach
   these allegations.

                                                  23
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 24 of 46




   “knowingly benefited” element of her claim. See Part IV.A.1.a.

                         b. Whether Marriott Participated in a Joint Venture that it
                         Knew or Should Have Known Engaged in Sex Trafficking

          Marriott argues that the complaint fails to sufficiently allege that Marriott

   participated in a sex trafficking venture with the traffickers. Id. at 8. Marriott insists that

   it had none of the three types of knowledge that a court recently found necessary to

   establish this element. Id. (citing Jane Doe 2 v. Red Roof Inns, Inc., 2020 WL

   1872337, at *3 (N.D. Ga. Apr. 13, 2020) (holding defendants must have knowledge as

   to the benefit derived from trafficking, knowledge as to assisting or facilitating

   trafficking, and knowledge that plaintiff was either a minor or subject to force)). Marriott

   also argues, as Wyndham did, that “venture” requires common purpose among

   participants, i.e., between the hotel and the traffickers. Id. at 9–10. In addition, Marriott

   relies on similar RICO arguments that the Court found unpersuasive with regard to

   Wyndham. Id. at 10–11.

          Plaintiff’s response to Marriott is almost verbatim to her response to Wyndham.

   Docket No. 73. The Court similarly finds plaintiff’s direct liability theory against Marriott

   is insufficiently pled as to this element. As with Wyndham, plaintiff has not established

   that Marriott, the parent company or franchisor, participated in a venture which it knew

   or should have known engaged in sex trafficking because plaintiff’s allegations are

   insufficient to establish either actual knowledge or that Marriott should have known

   about plaintiff’s trafficking at the Tech Center Sheraton. Plaintiff’s allegations with

   respect to Marriott are even less specific as to the issue of Marriott’s direct liability than

   are her allegations against Wyndham. She provides no facts that, under her theory,


                                                 24
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 25 of 46




   could have alerted Marriott to her trafficking. For example, she makes no allegations

   about the state of the room, how she looked when she arrived at check-in, the number

   of buyers front desk staff may have seen enter her room, whether she spoke to a staff

   member, or whether her pleas resulted in any noise complaints that could have put

   hotel staff on notice. As Marriott notes, plaintiff does not even allege that she engaged

   in commercial sex activity at the Tech Center Sheraton. Docket No. 70 at 7. W hile

   plaintiff responds that she has provided “a sufficient number of signs [that] would have

   alerted a diligent hotel brand to her plight if hotel staff had been properly trained,”

   Docket No. 73 at 10, the Court can find no such signs in plaintiff’s complaint. The

   single paragraph that mentions the Sheraton hotel states only that plaintiff “arrived at

   the Sheraton with three (3) much older men.” Docket No. 65 at 49, ¶ 125. The rest of

   the paragraph recites events that allegedly took place at the Best W estern. Id. Finally,

   as with Wyndham, plaintiff alleges that Marriott was on notice about sex trafficking

   generally at its Sheraton hotels, id. at 43–45, ¶ 104, but, as the Court has explained,

   this is not sufficient to show that Marriott should have known about what happened to

   this plaintiff. See S.J., 2020 WL 4059569, *5; A.B., 2020 WL 5371459, at *9.

          Thus, the Court finds that these allegations are insufficient to plausibly allege

   that Marriott participated in a joint venture with plaintiff’s traffickers that it knew or

   should have known engaged in trafficking. See A.B., 2020 WL 5371459, at *9.

   Accordingly, plaintiff has not alleged facts sufficient to state a plausible claim for direct

   liability under the TVPRA against defendant Marriott.




                                                  25
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 26 of 46




                 2. Indirect Liability

          Marriott argues that plaintiff’s complaint “alleges, in a conclusory manner and

   without support, that the franchise relationship with the Sheraton hotel renders Marriott

   International vicariously liable for [plaintiff’s] alleged trafficking based on actual or

   apparent agency theory.” Docket No 70 at 12. Rather, Marriott states that civil liability

   under the TVPRA extends only to those who “knowingly benefit from participation in

   ventures with the criminals,” not “to franchisors based on the alleged participation in the

   franchisee.” Id. Even if secondary liability were available under the TVPRA,5 Marriott

   continues, the complaint fails to state a claim because it does not establish that Marriott

   exercised any control over “the particular instrumentality of the harm to Plaintiff.” Id. at

   13.

          Plaintiff alleged that Marriott exercised substantial control over the Sheraton

   hotel by, among other things, “hosting online bookings on Defendant Marriotts’s [sic]

   domain; requiring Sheraton hotels to use Defendant Marriott rewards program(s);

   setting parameters on employee wages; . . . making employment management

   decisions; . . . building and maintaining the facility in a manner specified by Marriott,

   including changes and/or modifications to the structure, guest rooms and/or restaurants

   and shops within the property; hours of operation for restaurants and shops within the

   property.” Docket No. 65 at 42, ¶ 104.g.i–xi. Marriott disputes these allegations and

   insists that liability based on a franchise relationship requires control over managing the


          5
           As noted earlier, while the TVPRA is silent on the issue of indirect liability,
   numerous district courts have rejected the argument that the TVPRA does not permit
   such liability.

                                                 26
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 27 of 46




   day-to-day operations of a hotel but that Marriott did not have such control over the

   Sheraton hotel. On a motion to dismiss, however, the Court assumes the allegations in

   plaintiff’s complaint are true. Colbruno, 928 F.3d at 1160. These allegations, if proven,

   would show control over the day-to-day operations of the Tech Center Sheraton hotel

   sufficient even under Marriott’s agency theory.

          Nevertheless, as the Court found in regard to Wyndham, plaintiff fails to state a

   claim under an agency theory because the complaint does not plausibly allege that

   Marriott is liable under § 1595. A.B., 2020 WL 5371459, at *11. The deficiencies in the

   complaint are readily discernable when compared to cases where courts have

   concluded that plaintiffs sufficiently alleged hotels knew or should have known of a

   plaintiff’s trafficking. For instance, plaintiff does not contend that hotel staff observed

   her trafficker forcefully bring her to a hotel, restrain her, or argue with her. See A.B.,

   455 F. Supp. 3d at 189–90 (alleging staff were aware of “loud altercations” as well as

   “constant” attacks on the plaintiff); H.H., 2019 WL 6682152, at *1 (claiming hotel staff

   discovered her chained up in the bathroom and ignored her plea for help). Plaintiff only

   alleges that she arrived at the Sheraton with three “much older men.” Docket No. 65 at

   49, ¶ 125. This is insufficient to establish an actual agency claim under the TVPRA.

          Marriott also argues that plaintiff fails to allege facts to support an apparent

   agency theory. As explained above, to establish liability based on apparent agency,

   plaintiff had to show that manifestations by the principal – here, Marriott – led her to

   believe that Sheraton was an agent of Marriott’s and that she relied on that belief.

   Restatement (Third) of Agency § 2.03. As with Wyndham, plaintiff alleges in the

   complaint that Marriott held out Sheraton as possessing authority to act on Marriott’s

                                                27
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 28 of 46




   behalf. Docket No. 65 at 43, ¶ 104.h. But plaintif f has not alleged that she relied on

   any representation by Marriott when she was allegedly trafficked at the Tech Center

   Sheraton. A.B., 2020 WL 5371459, at *12. She has theref ore failed to allege the

   elements of apparent authority.

          C. Best Western

          Best Western seeks dismissal on multiple grounds. Docket No. 71. It argues

   that it does not own the hotel where plaintiff alleges that she was trafficked and that

   publicly available documents refute plaintiff’s arguments to the contrary. Id. at 2. It also

   argues that the Court lacks personal jurisdiction over the company, that plaintiff’s

   “shotgun pleading” is improper, that plaintiff provides no details specific to her trafficking

   at the hotel, and that plaintiff has failed to provide facts that Best Western knowingly

   benefited from participation in a sex trafficking venture. Id. Finally, Best Western

   argues that plaintiff’s theories of vicarious liability and agency are contrary to the facts

   and the law and that the agreement between Best Western and the hotel show that

   Best Western does not handle day-to-day operation of the hotel. Id.

                 1. Personal Jurisdiction

          Best Western insists that it does not own the hotel identified in plaintiff’s

   complaint, the Best Western Plus, Docket No. 65 at 3, ¶ 9, and that the current ow ner

   has owned the premises since April 17, 2015, which predates plaintiff’s alleged 2016

   trafficking. Docket No. 71 at 3. 6 Best Western argues that plaintiff’s conclusory



          6
          Plaintiff’s response does not contest this point explicitly. Rather, she refutes
   Best Western’s personal jurisdiction arguments and its substantive TVPRA arguments.
   See Docket No. 77.

                                                28
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 29 of 46




   allegations – for example that defendants’ “misconduct and omissions occurred in the

   judicial district where this action is brought,” Docket No. 65 at 11–12, ¶ 27, or that

   defendants have purposefully availed themselves of the privilege of conducting acts in

   Colorado,” id. at 12, ¶¶ 28–29 – are insufficient to confer personal jurisdiction. Docket

   No. 71 at 3–4. As mentioned previously, dismissal under Federal Rule of Civil

   Procedure 12(b)(2) is proper where a defendant does not have the necessary

   “minimum contacts” with the forum state, see Int’l Shoe, 326 U.S. at 316, because the

   defendant does not maintain continuous and systematic business in the state, OMI

   Holdings, 149 F.3d at 1091, or has not purposef ully directed its activities at residents of

   the forum state. Soma Med., 196 F.3d at 1298.

                        a. General Jurisdiction

          General jurisdiction requires that a defendant have contacts with the forum “so

   ‘continuous and systematic’ as to render [it] essentially at home in the forum State.”

   Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011); see also

   Trujillo v. Williams, 465 F.3d 1210, 1218 n.7 (10th Cir. 2006). For corporations, the rule

   is the same. “The ‘paradigm’ forums in which a corporate defendant is ‘at

   home,’ . . . are the corporation’s place of incorporation and its principal place of

   business.” BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017). W hile the Supreme

   Court has stated that general jurisdiction is not limited to these two places, other places

   are said to be “exceptional” because they are appropriate only when the corporate

   defendant’s operation in the forum state is so “substantial and of such a nature as to

   render the corporation at home” in the forum state. Id. (citations omitted). The Court in



                                                29
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 30 of 46




   BNSF provided an example. The Supreme Court “forced [a] defendant corporation’s

   owner to temporarily relocate the enterprise from the Philippines to Ohio,” which

   “became ‘the center of the corporation’s wartime activities’” and as such “suit was

   proper there.” Id. (quoting Perkins v. Benguet Consol. Mining Co., 342 U.S. 437,

   447–48 (1952)).

          Best Western insists that it is not “at home” in Colorado because it is neither

   incorporated nor has its principal place of business here. Docket No. 71 at 4. Plaintiff

   does not dispute this. Rather, citing Best Western’s website, plaintiff says that Best

   Western owns, operates, or controls 36 hotels in Colorado and receives revenue from

   each location. Docket No. 77 at 4. Plaintiff believes these ongoing, contractual

   relationships amount to Best Western being “at home” in Colorado. Id. Plaintiff is

   mistaken, however. Plaintiff acknowledges that she bears the burden of proof on this

   issue, id. at 3 (citing Far W. Capital, Inc. v. Towne, 46 F.3d 1071, 1074 (10th Cir.

   1995)), yet fails to explain how Best Western’s activity in Colorado is any greater than

   its activity is in any other state where there are Best Western hotels such that it would

   fit into the BNSF Court’s notion of “exceptional.” See BNSF, 137 S. Ct. at 1558. The

   Court finds that Best Western is not “at home” in Colorado and that the Court lacks

   general jurisdiction over the defendant.

                        b. Specific Jurisdiction

          Specific jurisdiction is present only if the lawsuit “aris[es] out of or relat[es] to the

   defendant’s contacts with the forum.” Bristol-Myers Squibb Co. v. Superior Ct. of Cal.,

   137 S. Ct. 1773, 1780 (2017). The specific jurisdiction analysis is two-fold. First, the



                                                 30
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 31 of 46




   Court must determine whether defendant has such minimum contacts with Colorado

   that defendant “should reasonably anticipate being haled into court” here. World-Wide

   Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). W ithin this inquiry, the

   Court must determine whether defendant purposefully directed its activities at residents

   of the forum, Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985), and whether

   plaintiff’s claims arise out of or results from “actions by . . . defendant . . . that create a

   substantial connection with the forum State.” Asahi Metal Indus. Co. v. Superior Ct. of

   Cal., 480 U.S. 102, 109 (1987) (internal quotations omitted). Second, if defendant’s

   actions create sufficient minimum contacts, the Court must consider whether the

   exercise of personal jurisdiction offends “traditional notions of fair play and substantial

   justice.” Id. at 113. This inquiry requires a determination of whether the Court’s

   exercise of personal jurisdiction over defendant is “reasonable” in light of the

   circumstances of the case. Id. The mere quantum of contacts between the forum and

   defendant is not determinative. Far W. Capital, 46 F.3d at 1077. Instead, the analysis

   should focus on the quality of the contacts, their significance to the venture, and the

   overall purpose of the parties’ efforts. Id. “[P]arties who reach out beyond one state

   and create continuing relationships and obligations with citizens of another state are

   subject to regulation and sanctions in the other State f or the consequences of their

   activities.” Burger King, 471 U.S. at 473.

          Colorado’s long-arm statute provides for personal jurisdiction over defendants

   who commit “tortious acts within this state.” Colo. Rev. Stat. § 13-1-124(1)(b); see also

   Nat’l Bus. Brokers, Ltd. v. Jim Williamson Prods., Inc., 115 F. Supp. 2d 1250, 1255 (D.



                                                  31
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 32 of 46




   Colo. 2000). In interpreting the long-arm statute, the Colorado Supreme Court has held

   that “it is not necessary that both the tortious conduct constituting the cause and the

   injury constituting the effect take place in Colorado. Instead, . . . the statute [m ay be]

   satisfied when only the resulting injury occurs in the state.” Classic Auto Sales, Inc. v.

   Schocket, 832 P.2d 233, 235–36 (Colo. 1992). Accordingly, “[a]llegations that a

   defendant’s acts in another state ultimately caused injury in Colorado, and thus

   constituted a tort here, suffice as a prima facie showing of threshold jurisdiction.”

   Jenner & Block v. Dist. Ct., 590 P.2d 964, 965–66 (Colo. 1979).

          Best Western states that it is a “cooperative association” with “no Colorado

   offices or corporate presence, and thus does not purposef ully avail itself of everyday

   business in the state.” Docket No. 71 at 5. Because Best W estern’s “principal place of

   business is in Arizona,” the company argues that it is “unreasonable to hale [Best

   Western] into court in Colorado.” Id. Plaintiff insists that Best Western’s activity in

   Colorado – 36 locations that produce revenue for the company – as well as the facts

   that plaintiff has alleged regarding her trafficking at the Best Western hotel are sufficient

   to confer specific jurisdiction over the company. Docket No. 77 at 5–6. As the Court

   assumes these facts to be true at this stage of the litigation, the Court finds that plaintiff

   has met her burden of making a prima facie showing of personal jurisdiction with

   respect to Best Western. Best Western’s allegedly tortious conduct and the attendant

   injuries that plaintiff allegedly suffered both occurred in Colorado, satisfying Colorado’s

   long-arm statute. Furthermore, by operating 36 hotels in the state, Best W estern

   should reasonably anticipate being haled into court here. Given Best Western’s not

   insignificant business dealings in Colorado, the Court finds that exercising jurisdiction

                                                 32
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 33 of 46




   over the company would not offend “traditional notions of fair play and substantial

   justice.” Asahi, 480 U.S. at 113.

                 2. Direct Liability

                        a. Whether Best Western Knowingly Benefited

          Best Western argues that plaintiff cannot make out a claim that Best Western

   knowingly benefited from plaintiff’s trafficking because “liability under Section 1595(a)

   requires a finding that the benefit derived directly from the defendant’s participation in a

   sex-trafficking venture.” Docket No. 71 at 11. At most, Best Western argues, plaintiff

   has established that Best W estern “received royalties through its contractual

   relationship with the owner of the Best Western branded hotel identified.” Id. This is

   not sufficient to impose liability on Best Western, the company argues. Id. For support,

   Best Western relies on Ricchio and Lawson, discussed above. Id. at 12.

          As the Court held with respect to Wyndham and Marriott, see, e.g., Part IV.A.1.a,

   plaintiff’s allegations are sufficient to plausibly establish the knowingly-benefited

   element of plaintiff’s claim. Other courts across the country have held similarly. See,

   e.g., E.S., 2021 WL 37457, at *3; M.A., 425 F. Supp. 3d at 965 (“[T]he rental of a room

   constitutes a financial benefit from a relationship with the trafficker sufficient to meet

   this element of the [§] 1595(a) standard.”). The Court finds that plaintiff has plausibly

   pled this element of her claim with respect to Best Western.

                        b. Whether Best Western Participated in a Joint Venture that it
                        Knew or Should Have Known Engaged in Sex Trafficking

          Best Western argues that to make out a plausible § 1595 claim, a plaintiff must

   show that the defendant engaged in some “overt act to further the alleged trafficking.”


                                                33
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 34 of 46




   Docket No. 71 at 13. This is not correct, as the Court has already explained, because

   “applying the definition of ‘participation in a venture provided for in § 1591[] to the

   requirements under § 1595 would void the ‘known or should have known language of

   § 1595.” M.A., 425 F. Supp 3d at 969. See also E.S., 2021 WL 37457, at *4. Best

   Western also argues that it could not reasonably have known of plaintiff’s trafficking.

   Docket No. 71 at 14.

          Nevertheless, plaintiff asserts that Best Western “actively participated in this

   illegal endeavor by knowingly or negligently providing lodging to [plaintiff’s] trafficker in

   which to harbor [plaintiff] while he was trafficking her” and that Best Western “knowingly

   or negligently aided and participated with [plaintiff’s] trafficker in his criminal venture” by

   taking no action when plaintiff “repeatedly visited the hotel, often with different guests,

   without any luggage, avoiding all eye contact, and exhibiting signs of malnourishment,

   and often displaying prominent bruising all over her person” and by “knowingly or

   negligently providing lodging to those who purchased sex from [plaintiff] in which to

   harbor [plaintiff] while she was being trafficked.” Docket No. 65 at 50–51, ¶¶ 134–36.

   Plaintiff also explains that, at the Best Western in the Tech Center, she was injured so

   badly and screamed so loudly after a buyer sexually and physically assaulted her by

   slamming her head so hard against a dresser that the dresser was damaged and that

   the trafficker decided to move her to a different hotel. Id. at 47, ¶ 112. She also states

   that at least six buyers per day would arrive at the front entrance of the hotel and would

   be escorted upstairs and then would leave through the front entrance, that she arrived

   at the hotel with no luggage and did not leave for five days, in the same clothes as

   when she arrive and visibly injured, and that there was an “astounding number of used

                                                 34
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 35 of 46




   condoms scattered about and a broken dresser with [her] blood on it.” Id., ¶¶ 113–15.

          The complaint, however, fails to allege facts as to how Best Western

   International – the parent company or franchisor of this hotel – was aware of these

   facts. First, plaintiff’s allegations are insufficient to establish actual knowledge because

   plaintiff does not allege that any member of the hotel staff heard and ignored her pleas

   or that she alerted any staff member to her need for help. See A.B., 2020 WL

   5371459, at *9. Second, even when construed in the light most favorable to plaintiff,

   her allegations do not plausibly establish that Best Western, the parent company or

   franchisor, should have known about plaintiff’s sex trafficking at one of its hotels. As

   with Wyndham, plaintiff alleges that Best Western, the hotel’s parent company, was on

   notice about the prevalence of sex trafficking generally at its hotels. Docket No. 65 at

   28–30, ¶ 101.i. But this is not sufficient to establish that Best W estern should have

   known about the trafficking of plaintiff herself. S.J., 2020 WL 4059569, *5. Nor are the

   specific facts that plaintiff alleged about the Best Western hotel in the Tech Center,

   including the signs that she alleges should have alerted staff to her situation, sufficient

   to plausibly show that the hotel’s parent company or franchisor knew or should have

   known that plaintiff was trafficked at one of its hotels. A.B., 2020 WL 5371459, at *9.

   Accordingly, plaintiff has not alleged facts sufficient to state a claim for direct liability

   under the TVPRA against defendant Best Western.

                  3. Indirect Liability

          Because Best Western insists that it has no ownership, control, or operation of

   the hotel where plaintiff alleges she was trafficked, it argues that plaintiff’s indirect



                                                  35
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 36 of 46




   liability arguments must also fail. Docket No. 71 at 5–6. Best W estern states that the

   allegations only relate to the owner of the hotel where plaintiff alleges she was

   trafficked, not to Best Western itself, as the hotel owner was not Best Western’s agent.

   Id. at 6. Best Western cites its membership agreement with the local owner, which

   states, in part, that Best W estern has “no control over or responsibility for any decision

   relating to or affecting the employment or suspension of any person employed at or

   providing services in connection with the hotel.” Id. (alteration omitted). Best Western

   further argues that when a franchisor does not have the right to control the premises, as

   here, no agency relationship exists between the franchisor and the franchisee, and thus

   the franchisor may not be held vicariously liable for civil claims. Id.

          Plaintiff insists that Best Western does maintain day-to-day control over its

   member hotels, including by setting rules of operation, making employment decisions,

   training employees, setting hours of operation, setting employee wages, and hosting

   bookings on the Best Western domain. Docket No. 65 at 26–27, ¶ 101.f. While Best

   Western disputes these allegations, at the motion to dismiss stage, the Court accepts

   factual allegations of the complaint as true. Colbruno, 928 F.3d at 1160. As such, the

   Court finds plaintiff’s allegations sufficient to show an actual agency relationship

   between Best Western and the Best Western branded hotel where plaintiff was

   trafficked. A.B., 2020 WL 5371459, at *10.

          Nevertheless, as with Wyndham and Marriott, plaintiff fails to state a claim under

   an agency theory because the complaint does not plausibly allege that Best Western is

   liable under § 1595. See id., at *11. Plaintiff has failed to show that Best Western, the



                                                36
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 37 of 46




   parent company or franchisor, knew or should have known that plaintiff was trafficked at

   the particular Best Western hotel in the Denver Tech Center in 2016. The deficiencies

   in plaintiff’s complaint are even more stark when compared to cases where courts have

   found plaintiffs’ allegations sufficient. A.B., 455 F. Supp. 3d at 189–90 (alleging staff

   were aware of “loud altercations” as well as “constant” attacks on the plaintiff); H.H.,

   2019 WL 6682152, at *1 (claiming hotel staff discovered her chained up in the

   bathroom and ignored her plea for help). While plaintiff alleges that she had a visible

   injury, appeared malnourished, received male guests, and that there were used

   condoms in the room, she does not allege that hotel staff noticed these to be signs of

   trafficking.

          These allegations, even when taken as true and construed in plaintif f’s favor, are

   not sufficient for the Court to conclude that Best W estern had constructive knowledge

   of the trafficking of Plaintiff. Plaintiff has, therefore, not stated a claim of actual agency

   under the TVPRA. Plaintiff’s apparent agency arguments fail for the reasons discussed

   above. See Part IV.A.2.

          D. Hyatt

          Hyatt moves to dismiss plaintiff’s complaint for multiple reasons. Docket No. 72.

   First, Hyatt explains that, “[d]espite numerous requests by Hyatt for Plaintiff to name the

   proper Hyatt entity, Plaintiff again improperly named ‘Hyatt Corporation’ in her

   Amended Complaint. Suit and service of process are thus insufficient.” Id. at 3.

   Second, Hyatt argues that the complaint is a “shotgun pleading” in violation of Rule 8(a)

   of the Federal Rules of Civil Procedure. Id. Third, Hyatt insists that plaintiff has failed



                                                 37
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 38 of 46




   to state a TVPRA claim against Hyatt. Id.

                 1. Naming of Hyatt Corporation as a Defendant

          Hyatt adopts the arguments in its original motion to dismiss, Docket No. 40 at

   5–6. Docket No. 72 at 7. In its original motion, Hyatt argued that Hyatt Corporation is a

   “managing entity that has no involvement with the local Denver hotel, Hyatt Place

   Denver Tech Center, where the incidents allegedly occurred.” Id. Hyatt states that

   under Rules 4(a)(1)(A) and (B) of the Federal Rules of Civil Procedure, “a proper

   summons must include, among other things, the correct names of the parties and must

   be directed to the correct defendant being sued.” Id. at 6 (citing Fed. R. Civ. P.

   4(a)(1)(A), (B)). Process is insufficient, Hyatt argues, if the summons and complaint

   provide a wrongly named party. Id. (citing 5B Wright & Miller, Fed. Prac. & Proc.

   § 1353). Hyatt argues that, because plaintiff has named the wrong party, her complaint

   should be dismissed under Rules 12(b)(4) and (5) of the Federal Rules of Civil

   Procedure. Id. In its motion to dismiss the amended complaint, Hyatt further states

   that the entity “implicated by Plaintiff’s allegations – Select Hotels Group, LLC (“SHG”) –

   still has not been served.” Docket No. 72 at 3 n.1. Hyatt requests that the Court

   dismiss defendant Hyatt with prejudice and substitute SHG in the case caption. Id. at 7.

          Dismissal for insufficient service of process and insufficient process under Rule

   12 of the Federal Rules of Civil Procedure is warranted where there is a showing of

   prejudice. OpenLCR.com, Inc. v. Rates Tech., Inc., 112 F. Supp. 2d 1223, 1230 (D.

   Colo. 2000); see also 4A Fed. Prac. & Proc. Civ. § 1088 (4th ed.) (Oct. 2020 update)

   (dismissal is generally unwarranted absent indication that “the error actually results in



                                               38
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 39 of 46




   defendant’s prejudice or demonstrates a flagrant disregard of the requirements of [Rule

   4]”). Hyatt has not claimed any prejudice here.

         “A Rule 12(b)(4) motion constitutes an objection to the form of process or the

   content of the summons rather than the method of its delivery.” Oltremari by McDaniel

   v. Kan. Soc. & Rehab. Serv., 871 F. Supp. 1331, 1349 (D. Kan. 1994) (citation om itted);

   see United States v. Sharon Steel Corp., 681 F. Supp. 1492, 1499 n.14 (D. Utah 1987).

   When the moving party fails to object to the form of the process or the content of the

   summons, a motion under Rule 12(b)(4) is inappropriate. 5B Fed. Prac. & Proc. Civ.

   § 1353 (3d ed.). A motion under Rule 12(b)(5) is the “proper vehicle for challenging the

   mode of delivery or the lack of delivery.” Fed. Prac. & Proc. Civ. § 1353; see also

   Oltremari, 871 F. Supp. at 1349 (citation omitted); see Sharon Steel Corp., 681 F.

   Supp. at 1499 n. 14. An appropriate objection under Rule 12(b)(5) w ould be the non-

   receipt by the defendant of a summons, the absence of an agency relationship between

   the recipient of the process and the defendant, or a lack of notice to the defendant. Id.

         In opposing a motion to dismiss for insufficient process or insufficient service of

   process, “plaintiff bears the burden of making a prima facie case that he has satisfied

   statutory and due process requirements so as to permit the court to exercise personal

   jurisdiction over the defendant.” Allen v. United Props. & Const., No. 07-cv-00214-LTB-

   CBS, 2008 WL 4080035, at *9 (D. Colo. Sept. 3, 2008) (quoting Fisher v. Lynch, 531 F.

   Supp. 2d 1253, 1260 (D. Kan. 2008)). Plaintif f must demonstrate that the procedure

   employed by him to effect service satisfied the requirements of Rule 4 of the Federal

   Rules of Civil Procedure. Light v. Wolf, 816 F.2d 746, 751 (D.C. Cir. 1987).



                                              39
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 40 of 46




          While Hyatt is correct Rule 4(a)(1)(A) and (B) of the Federal Rules of Civil

   Procedure require that, for a summons to be proper, it must include the correct names

   of the parties and must be directed to the correct defendant, Docket No. 40 at 9, Hyatt

   does not argue that the summons was procedurally defective because its name was

   missing or because the name was a misnomer.7 Hyatt has also not alleged any

   prejudice or provided any affidavit that service was insufficient under Rule 4 of the

   Federal Rules of Civil Procedure. Rather, Hyatt argues that plaintiff should have named

   SHG and not Hyatt, SHG’s parent company. Id.

          Plaintiff, however, states that she intended to name Hyatt, not SHG, because

   she believes Hyatt Place is a brand of defendant Hyatt and that defendant Hyatt is

   responsible for the standards, including the human trafficking policies, that give rise to

   its direct liability under the TVPRA. Docket No. 74 at 4. Thus, plaintiff’s naming Hyatt

   was not a misnomer or a mistake. The Court finds that plaintiff has made a prima facie

   showing that she has “satisfied statutory and due process requirements so as to permit

   the court to exercise personal jurisdiction over the defendant.” Allen, 2008 WL

   4080035, at *9.

                 2. Whether Plaintiff’s Complaint is an Improper “Shotgun” Pleading

          Hyatt next adopts the arguments in its original motion to dismiss that plaintiff’s

   complaint is a “shotgun” pleading in violation of Rule 8 of the Federal Rules of Civil



          7
           Hyatt would be on no better footing if it claimed misnomer. “As a general rule
   the misnomer of a corporation in a notice, summons, . . . or other step in a judicial
   proceeding is immaterial if it appears that it could not have been, or was not, misled.”
   United States v. A.H. Fischer Lumber Co., 162 F.2d 872, 873 (4th Cir. 1947). Hyatt
   was not misled and nor does it claim to have been.

                                               40
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 41 of 46




   Procedure. Docket No. 72 at 7–8. Hyatt states that the amended complaint is “riddled

   with generalizations” and contains no factual allegations specific to Hyatt, such as

   specific conduct, dates, times, or individuals. Id. A shotgun pleading is one in which “a

   party pleads several counts or causes of action, each of which incorporates by

   reference the entirety of its predecessors.” Greenway Nutrients, Inc. v. Blackburn, 33

   F. Supp. 3d 1224, 1242–43 (D. Colo. 2014); see also Jacobs v. Credit Suisse First

   Boston, No. 11-cv-00042-CMA-KLM, 2011 WL 4537007, at *6 (D. Colo. Sept. 30, 2011)

   (describing a shotgun pleading as one in which the pleader “recite[s] an extended

   narrative ... and proceed[s] to state numerous claims by simply reciting the formulaic

   elements of the claim and referring holistically to the preceding narrative as support”).

          Here, plaintiff’s claims “largely appear to have the same factual underpinning”

   and this the case is not one where incorporating prior allegations makes it impossible to

   understand the claims. See Southwell v. Allstate Prop. & Cas. Co., No. 20-cv-01272-

   PAB-KMT, 2020 WL 4287194, at *3 (D. Colo. July 27, 2020). The Court finds that

   plaintiff’s allegations provide Hyatt, and the other defendants, fair notice of the claims

   and the grounds that plaintiff’s claims against it rest on. See Warnick v. Cooley, 895 F.

   3d 746, 751 (10th Cir. 2018). And because all of plaintiff’s claims have essentially the

   same factual underpinning, the Court is not persuaded that this is a case where

   incorporating prior allegations into each claim makes the claims unintelligible.




                                                41
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 42 of 46




                 3. Whether Plaintiff has Plausibly Alleged a TVPRA Claim

                        a. Direct Liability

                               1. Whether Hyatt Knowingly Benefited

          Hyatt argues that “[a] knowing benefit is more than a mere benefit” and that there

   must be a “‘causal relationship’ between a defendant’s ‘affirmative conduct . . . and

   receipt of a benefit.’” Docket No. 72 at 14 (quoting Geiss, 383 F. Supp. 3d at 169).

   Hyatt further insists that the allegations that Hyatt benefited by receiving payment for

   the rooms in which plaintiff was trafficked are insufficient to establish a “knowing benefit

   when all that is alleged is that [Hyatt] received money for the hotel room rental.” Id. at

   14–15. This argument fails for the reasons the Court has explained above. See, e.g.,

   Part IV.A.1.a; see also M.A., 425 F. Supp. 3d at 965 (“[T]he rental of a room constitutes

   a financial benefit from a relationship with the trafficker sufficient to meet this element of

   the [§] 1595(a) standard.”). The Court finds that plaintiff has plausibly pled that Hyatt

   knowingly benefited.

                               2. Whether Hyatt Participated in a Joint Venture that it
                               Knew or Should Have Known Engaged in Sex
                               Trafficking

          Hyatt argues that the facts alleged in the complaint are insufficient to state a

   claim for a TVPRA violation because the complaint does not show that Hyatt

   participated in a venture with plaintiff’s trafficker. Docket No. 72 at 10. While Hyatt

   cites to § 1595 for the elements of a TVPRA claim, Hyatt’s definition of “venture” calls

   on the Court to read into § 1595 an “overt act” requirement. Id. at 9–10. Hyatt believes

   this definition is “well-established” in federal law. Id. As explained above, this view is



                                                42
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 43 of 46




   mistaken. See, e.g., E.S., 2021 WL 37457, at *4, M.A., 425 F. Supp. 3d at 968–69.

   Hyatt also insists that the complaint “never suggests that any Hyatt entity had any

   association with the unnamed criminals responsible for the sex trafficking venture

   alleged.” Docket No. 72 at 11. Plaintiff does, however, make such allegations. Plaintiff

   alleges that Hyatt “actively participated in this illegal endeavor by knowingly or

   negligently providing lodging to [plaintiff’s] trafficker in which to harbor [plaintiff] while he

   was trafficking her” and by “knowingly or negligently providing lodging to those who

   purchased sex from [plaintiff] in which to harbor [plaintiff] while she was being

   trafficked.” Docket No. 65 at 50–51, ¶¶ 134, 136. Plaintif f also alleges that Hyatt

   “profited from the sex trafficking of [plaintiff] and knowingly or negligently aided and

   participated with [plaintiff’s] trafficker in his criminal venture [by taking] no action as

   [plaintiff] repeatedly visited the hotel, often with different guests, without any luggage,

   avoiding all eye contact, and exhibiting signs of malnourishment, and often displaying

   prominent bruising all over her person.” Id. at 50–51, ¶ 135.

          Hyatt insists that plaintiff has failed to plausibly allege that it knew or should have

   known “that the venture’s purpose was sex trafficking.” Docket No. 72 at 12. Hyatt

   asks the Court to equate § 1595’s “knew or should have known” language with “actual

   knowledge or reckless disregard.” Id. Hyatt then proceeds to argue that it was not

   reckless. Id. at 12–14. Hyatt, however, is mistaken on the law. The knowledge

   requirement in § 1595 is not recklessness or actual knowledge, but rather negligence.

   M.A., 425 F. Supp. 3d at 966 (Plaintiff “does not need to prove reckless disregard under

   [Section] 1595(a), only that the Defendants ‘should have known’ about the nature of the

   venture under a negligence standard [and] [t]his does not require evidence of actual

                                                  43
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 44 of 46




   knowledge or conspiracy between the Defendants and the trafficker.”).

          Plaintiff also highlights media coverage about sex trafficking at Hyatt hotels to

   show that Hyatt was on notice of sex trafficking generally. Docket No. 65 at 33–34,

   ¶ 102.j. But this is not sufficient to show that Hyatt, the parent company or franchisor,

   should have known about what happened to this plaintiff. S.J., 2020 WL 4059569, *5;

   A.B., 2020 WL 5371459, at *9. She also explains that, at the Hyatt Place where she

   was trafficked, she was forced to service “handfuls of buyers per day,” each of whom

   entered and exited the hotel through the front doors, and that she and her trafficker

   would meet each guest in the hotel lobby and escort them to her room, resulting in

   “constant and voluminous” foot traffic. Docket No. 65 at 48, ¶ 122. Plaintiff also alleges

   that, on one occasion, plaintiff’s trafficker “tried to forcefully inject her with heroin as his

   partners held her down.” Id. at 49, ¶ 124. Because plaintiff had been “completely

   sober for months,” she “screamed as loud as she could to stop them any way possible.

   The volume of her cry stopped her trafficker” and “made him change their hotel again.”

   Id.

          Again, these allegations, even when viewed in the light most favorable to

   plaintiff, fail to show how Hyatt, which plaintiff alleges is the Hyatt Place’s parent

   company, were aware of plaintiff’s trafficking. See A.B., 2020 WL 5371459, at *9.

   Plaintiff has provided no allegations showing how Hyatt received notice that plaintiff was

   trafficked at the Hyatt Place in the Tech Center. Accordingly, plaintiff has failed to

   sufficiently state a claim for direct liability under the TVPRA against defendant Hyatt.




                                                  44
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 45 of 46




                         b. Indirect Liability

          Hyatt argues that the complaint “does not . . . plausibly allege that Hyatt

   is . . . indirectly liable under Section 1595(a).” Docket No. 72 at 4. Plaintif f insists that

   Hyatt is indirectly liable “by virtue of its principal-agency relationship with the franchised

   properties.” Docket No. 74 at 13. As explained, even if the Court accepts the facts that

   plaintiff has pled as true and resolves disputes in her favor, plaintiff at most establishes

   an actual agency relationship between Hyatt and the Hyatt Place hotel. Her allegations,

   however, fail to state a claim under an agency theory because the complaint does not

   plausibly allege that Hyatt is liable under § 1595. See A.B., 2020 WL 5371459, at *11.

   Plaintiff has failed to show that Hyatt, the parent company, knew or should have known

   that plaintiff was trafficked at the Hyatt Place hotel in the Denver Tech Center in 2016.

   This is insufficient to establish indirect liability under the TVPRA. Furthermore, the

   Court holds that plaintiff’s apparent agency arguments made against Hyatt fail for the

   reasons discussed in Part IV.A.2.

   IV. CONCLUSION

          For the foregoing reasons, it is

          ORDERED that Defendant Wyndham Hotels & Resorts, Inc.’s Motion to Dismiss

   Plaintiff’s First Amended Complaint [Docket No. 69] is GRANTED. It is further

          ORDERED that Defendant Marriott International, Inc.’s Motion to Dismiss

   Plaintiff’s First Amended Complaint [Docket No. 70] is GRANTED. It is further

          ORDERED that Defendant Best Western International, Inc.’s Motion to Dismiss

   Plaintiff’s First Amended Complaint [Docket No. 71] is GRANTED. It is further



                                                 45
Case 1:19-cv-03713-PAB-STV Document 91 Filed 02/24/21 USDC Colorado Page 46 of 46




          ORDERED that Select Hotels Group, LLC (Improperly Named as, “Hyatt

   Corporation”)’s Motion to Dismiss [Docket No. 72] is GRANTED. It is further

          ORDERED that plaintiff’s first, second, third, and fourth claims for relief are

   DISMISSED with prejudice. It is further

          ORDERED that judgment shall enter for defendants and against plaintiff on all

   claims. It is further

          ORDERED that this case is closed.



          DATED February 24, 2021.

                                             BY THE COURT:


                                             ____________________________
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                               46
